DETAILED ACTION
	For this Office action, Claims 1-5 are pending.  Claims 4 and 5 are new, and Claim 6 is canceled after entry of the following examiner’s amendments.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06 January 2022, with respect to the grounds of rejection of Claims 1-3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claim 1, upon which Claims 2 and 3 are dependent, in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection are withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 06 January 2022.
After further consideration of the claims as amended, the accompanying arguments provided by the applicant and the entry of the examiner’s amendment detailed below, the respective grounds of rejection of the claims under 35 U.S.C. 103 have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 06 January 2022 and the following Reasons for Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher S. Hermanson on 09 March 2022.
The application has been amended as follows: 
Claim 1 shall now read as:
1.  (Lines 22-end)…processing apparatus;
wherein the waste liquid filter unit includes a fresh water receiving pan and a bubble suction port disposed in said fresh water receiving pan, the bubble suction port being configured to suck bubbles from liquid in the fresh water receiving pan. 

Claim 6 is now canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 as amended recites a waste liquid treating apparatus for purifying a waste liquid discharged from a processing apparatus comprising—among other features—a bubble water seal type pump that sucks bubbles generated in a waste liquid filter unit, a sealing water reservoir unit that reserves a liquid portion of the bubbles sucked by the bubble water seal type pump as a waste liquid (wherein the liquid in the sealing water reservoir .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/09/2022